Exhibit REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 16, 2009, by and between Insight Management Corporation a Florida corporation (the “Company”), and Auctus Private Equity Fund, LLC, Massachusetts corporation (the “Investor”). WHEREAS: A.In connection with the Drawdown Equity Financing Agreement by and between the parties hereto of even date herewith (the “Drawdown Equity Financing Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Drawdown Equity Financing Agreement, to issue and sell to the
